Citation Nr: 1612141	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Veteran had active service from November 2005 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for lumbar strain and assigned an initial evaluation of 20 percent, effective from November 7, 2010.

In January 2014, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned an initial evaluation of 0 percent, effective August 17, 2012.  Therefore, this issue is not on appeal.

This appeal was processed using the Veteran's Benefits Management System (VBMS). A review of the Veteran's Virtual VA claims file reveals VA treatment records dated August 2009 to December 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar strain is more severe than reflected by his currently assigned disability rating.  

The record reflects that the Veteran was afforded VA examinations regarding his lumbar spine disability in September 2010 and June 2013.  A November 2013 Disability Benefits Questionaire (DBQ) shows worsening of the Veteran's back conditions.  Additionally, in February 2016, the Veteran's representative stated that the Veteran experience "flare-ups which are productive of additional decreased loss of motion and movement with stiffness."  Thus a new examination is necessary to determine the current state of the Veteran's service-connected lumbar strain.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities. The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a new VA examination to determine the current severity of the Veteran's previously diagnosed lumbar strain.  The claims folder must be made available to and reviewed by the examiner. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The Board notes that the Veteran should be examined immediately after the repetitive use testing.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also identify any neurological findings related to the Veteran's degenerative disc disease.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  Particularly, the examiner should address the Veteran's reports of radiation to his legs.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected lumbar strain.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected lumbar strain, and whether any limitation on employment would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

